DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Ledesma, Applicant’s representative, on August 4, 2022.

The application has been amended as follows: 



In the claims:
Claim 10 has been amended as follows:


Claim 10.    (Currently Amended)    The one or more non-transitory computer-readable media of claim [[1]] 7, wherein: 
searching the repository comprises searching the repository storing an object-central data model or a cache of the repository for the repository data object comprising the particular change described by the push notification; 
searching the data source comprises searching the one or more data sources for a federated data object comprising the particular change described by the push notification; 
inferring the change in the vector clock comprises determining that the first vector clock entry for the repository data object differs from the second vector clock entry for the federated data object.



Allowable Subject Matter
Claims 1, 4-7, 10-13, 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “wherein importing the plurality of changes comprising receiving, for each change of the plurality of changes, a push notification which is generated in response to said each change; in response to receiving a particular push notification that is associated with a particular change pertaining to a data object, (1) searching, based on one or more first search criteria, a repository for a repository data object associated with the particular change and (2) searching, based on one or more second search criteria, a data source for a data source data object associated with the particular change; inferring a change in a vector clock of the data object based on the particular change, wherein a first vector clock entry assigned to the repository data   object has a first value and a second vector clock entry assigned to the data source data object has a second value; deconflicting the change in the vector clock based on data source rankings or repository rankings” as recited in independent claims 1, 7 and 13.
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 7 and 13 are allowed. 

Dependent claims 4-6, 10-12, 16-24 are allowed at least by virtue of their dependency from claims 1, 7 and 13, respectively.


	
Conclusion

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 4, 2022